OPINION ON APPELLANT’S PETITIONS FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of two counts of indecency with a child and sentenced to confinement for ten years on each count. On his original appeal he contended that the trial court erred in admitting extraneous offense testimony. We agreed and remanded the cause to the Court of Appeals for a harm analysis. Montgomery v. State, 810 S.W.2d 372 (Tex.Cr.App.1990) (opinion on rehearing on the Court’s own motion). The Court of Appeals found the error to be harmless. Montgomery v. State, 821 S.W.2d 314 (Tex.App.—Dallas, 1991). In his petition for discretionary review to this Court he contends that the Court of Appeals erred in holding that the admission of that evidence was harmless. Today we decline to grant review.
As is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we refuse appellant’s petition for discretionary review.